

	

		III

		109th CONGRESS

		1st Session

		S. RES. 142

		IN THE SENATE OF THE UNITED STATES

		

			May 16, 2005

			Mr. Dorgan (for himself

			 and Mr. Graham) submitted the following

			 resolution; which was referred to the Committee on Finance

		

		RESOLUTION

		Expressing the sense of the Senate that the

		  United States Trade Representative should bring a case before the World Trade

		  Organization regarding the violations of intellectual property rights by the

		  People's Republic of China.

	

	

		Whereas at the Joint Commission on Commerce and Trade

			 (JCCT) meeting in April 2004, the People's Republic of China committed to

			 undertake a significant reduction of infringements on intellectual property

			 rights;

		Whereas on April 29, 2005, the United

			 States Trade Representative concluded that, “China has not resolved critical

			 deficiencies in (intellectual property rights) protection and enforcement and,

			 as a result, infringements remain at epidemic levels”;

		Whereas the United States Trade Representative found that

			 China’s inadequate intellectual property rights enforcement is resulting

			 in infringement levels at 90 percent or above for virtually every form of

			 intellectual property,;

		Whereas United States Trade Representative further

			 concluded that there has not been a significant reduction in

			 (intellectual property rights) infringements throughout China,

			 notwithstanding China’s commitment in April 2004 to achieve such a

			 reduction;

		Whereas, according to the United States Chamber of

			 Commerce, China’s violations of intellectual property rights are costing United

			 States industry an estimated $200,000,000,000 per year; and

		Whereas the Agreement on Trade-Related Aspects of

			 Intellectual Property Rights (TRIPS) (described in section 101(d)(15) of the

			 Uruguay Round Agreements Act) is intended to provide a mechanism for the

			 enforcement of intellectual property rights: Now, therefore, be it

		

	

		That it is the sense of the Senate

			 that the United States Trade Representative should immediately initiate a case

			 against the People's Republic of China through the World Trade Organization

			 dispute settlement process.

		

